Exhibit 10.25

GRAPHIC [g55411kei001.gif]

Re: Severance Agreement

This letter agreement sets forth the terms and conditions under which you shall
be entitled to a severance payment from NetRatings, Inc. (the “Company”). Please
sign your name at the end of this letter agreement, which shall evidence your
agreement to the terms and conditions contained herein.

If your employment is terminated by the Company or a surviving entity without
“Cause” (as defined below), or you terminate your employment with “Good Reason”
(as defined below), you shall be entitled to receive a severance payment equal
to six months of your base salary at the rate in effect on the date of
termination. The Company or a surviving entity shall pay such severance amount,
at its option, either (i) in a lump sum payment within 30 days following the
termination of employment, or (ii) over the six-month severance period (or
shorter period) in accordance with the surviving entity’s customary pay
practices and subject to all required withholding.

You will be considered to have terminated your employment with “Good Reason” if
you resign within 60 days of the occurrence of any of the following events:

(i)             a material reduction in your duties and responsibilities
including but not limited to your no longer remaining senior vice-president,
product marketing, unless associated with the NetRatings purchase of Jupiter
Media Metrix or one of its affiliates.

(ii)         a material reduction in your salary or bonus (except in the event
of a broad reduction affecting the salaries or bonuses of all or most senior
executives of the Company or surviving corporation);

(iii)     a change in your reporting relationship so that you no longer report
directly to the CEO or a member of the Executive Management Team of the Company
or the surviving entity; or

(iv)       a relocation of your primary worksite to a location more than 30
miles outside of New York City;

so long as you give the Company or surviving entity thirty days’ written notice
and opportunity to cure prior to such termination.

“Cause” is defined as (i) your conviction of any felony or crime of moral
turpitude; (ii) gross negligence of willful misconduct by you in connection with
your position with the Company; (iii) your willful and material breach of your
Employee Proprietary Information Agreement or (iv) your termination for
performance reasons documented through correspondence between you and your
manager; this process will include a written notification of lack of performance
and a thirty (30) day cure period in which the Employee will be provided the
opportunity to cure the performance issues. Failure to cure such performance
issues during the cure period will be considered termination for Cause.

This letter agreement constitutes an integrated, written contract, expressing
the entire agreement between us with respect to the subject matter hereof. In
this regard, you agree that you are not relying on any promises or
representations which do not appear in this letter agreement. We further agree
that this letter agreement can be amended or modified only by a written
agreement, signed by each of us. By signing


--------------------------------------------------------------------------------


this Agreement you are acknowledging that your employment with the Company is
“at-will” and that the Company may terminate your employment at any time with or
without cause, subject to the provisions provided herein.

NETRATINGS, INC.

By:

/s/ William Pulver

 

 

Name: William Pulver

 

 

Title: President and COO

 

 

 

 

 

Agreed to and acknowledged by:

/s/ Manish Bhatia

 

Manish Bhatia

 


--------------------------------------------------------------------------------